 
 
IV 
111th CONGRESS
2d Session
H. RES. 1266 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2010 
Mr. Royce (for himself, Mr. Capuano, Mr. Burton of Indiana, and Ms. Watson) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Recognizing the 60th anniversary of the outbreak of the Korean War. 
 
 
Whereas June 25, 2010, marks the 60th anniversary of the outbreak of the Korean War; 
Whereas, on August 15, 1945, South Korea was liberated from Japanese occupation, and this date in 2010 will represent Korea’s 65th Independence Day celebration;  
Whereas, on June 25, 1950, only 5 years after independence, the Korean War erupted when 135,000 North Korean soldiers invaded South Korea; 
Whereas after 3 days, the North Korean People’s Army captured Seoul; 
Whereas, on June 27, 1950, President Harry S. Truman ordered air and sea forces to give the South Korean Government troops cover and support; 
Whereas, on September 15, 1950, General Douglas MacArthur led the successful landing of the Allied Forces at Incheon, stunning the North Korean People’s Army; 
Whereas after liberating Incheon, the X Corps engaged in intense battles to the west of Seoul before entering the city where United States Marines fought the battles along-side 20,000 South Korean soldiers; 
Whereas, on September 22, 1950, North Korean’s supply lines were cut off due to MacArthur’s Incheon landing and the North Korean People’s Army collapsed; 
Whereas, on September 29, 1950, General MacArthur triumphantly returned to Seoul with President Sygman Rhee; 
Whereas China’s subsequent intervention resulted in fierce battles as the Communist first, second, third, fourth, and fifth phase offensives were launched on the Allied forces with the goal to unify the peninsula under Communist control; 
Whereas, on July 27, 1953, the United Nations Command and the Communists signed the armistice at Panmumjom, ending a war that involved nearly 2 dozen nations, resulted in the death of tens of thousands of Allied soldiers, and separated North and South Korea by the most heavily guarded border in the world; 
Whereas the Friends of American War Veterans of Korean War, an organization formed in the United States by Korean Americans, holds special events each year to commemorate the Korean War and to show their appreciation of American Korean War veterans; 
Whereas the South Korean Government constructed a statue of General MacArthur and placed it at the Freedom Park in Incheon Port as a symbolic commemoration of that critical operation and to remember the sacrifices of those who served under General MacArthur’s command, especially those who died in battle; 
Whereas nearly 37,000 members of the United States Armed Forces and roughly 46,000 South Korean soldiers lost their lives fighting side by side, and were aided by the nations of Australia, Belgium, Canada, Colombia, Denmark, Ethiopia, France, Greece, Holland, India, Italy, Luxembourg, New Zealand, Norway, the Philippines, South Africa, Sweden, the United Kingdom, Turkey, and Thailand; and 
Whereas the United States and the Republic of Korea are historic allies that share many common values, and this partnership continues to grow in importance: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the 60th anniversary of the outbreak of the Korean War; 
(2)commends the Allied forces who bravely fought side by side against North Korea, China, and the Soviet Union; and 
(3)recognizes that the United States and the Republic of Korea continue to share a vital partnership that extends from its military partnership to robust economic cooperation. 
 
